OPINION — AG — ** COUNTY FUNDS — SUPPLEMENTAL APPROPRIATION ** THE BOARD OF COUNTY COMMISSIONERS OF HARMON COUNTY SHOULD, WHEN THE MATTER IS BROUGHT TO ITS ATTENTION, PROCEED UNDER THE PROVISIONS OF 68 Ohio St. 292 [68-292] (68 Ohio St. 24101 [68-24101]) AND REQUEST THE COUNTY EXCISE BOARD TO MAKE A SUPPLEMENTAL OR ADDITIONAL APPROPRIATION FOR THE SALARY OF THE COUNTY SUPERINTENDENT OF SCHOOLS TO THE AMOUNT SHE IS ENTITLED TO RECEIVE AS HER COMPENSATION FROM COUNTY FUNDS AS FIXED BY LAW. (COUNTY EXCISE BOARD, APPROPRIATION) CITE: 70 Ohio St. 3-3 [70-3-3] (70 Ohio St. 4-103 [70-4-103]), OPINION NO. SEPTEMBER 17, 1949 (J. H. JOHNSON)